Order entered June 7, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01402-CR

                          CAMERON CURTIS PALMER, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F10-14365-U

                                           ORDER
      The Court REINSTATES the appeal.
      On March 25, 2013, we ordered the trial court to make findings regarding why the
   reporter’s record has not been filed. We ADOPT the findings that: (1) appellant appeared in
   court with counsel; (2) appellant informed the court he filed the notice of appeal based on
   some “misunderstandings” about his case at that time; and (3) appellant no longer desires to
   pursue the appeal.
      We ORDER the appeal submitted as of the date of this order, without the reporter’s
   record and briefs, and without argument, to a panel consisting of Justices Moseley, Bridges,
   and Lang-Miers. See TEX. R. APP. P. 37.3(c), 38.8(b)(4), 39.1.

                                                     /s/   DAVID EVANS
                                                           JUSTICE